Name: 78/945/EEC: Commission Decision of 31 October 1978 authorizing the Italian Republic not to apply Community treatment to essential oils, not terpeneless, of citrus fruit: orange oil, falling within subheading 33.01 ex A of the Common Customs Tariff (NIMEXE code 33.01-12), originating in Brazil and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-11-22

 Important legal notice|31978D094578/945/EEC: Commission Decision of 31 October 1978 authorizing the Italian Republic not to apply Community treatment to essential oils, not terpeneless, of citrus fruit: orange oil, falling within subheading 33.01 ex A of the Common Customs Tariff (NIMEXE code 33.01-12), originating in Brazil and in free circulation in the other Member States Official Journal L 327 , 22/11/1978 P. 0013 - 0013Commission Decisionof 31 October 1978authorizing the Italian Republic not to apply Community treatment to essential oils, not terpeneless, of citrus fruit: orange oil, falling within subheading 33.01 ex A of the Common Customs Tariff (NIMEXE code 33.01-12), originating in Brazil and in free circulation in the other Member States(Only the Italian text is authentic)(78/945/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof,Having regard to the application under the first paragraph of Article 115 of the Treaty, made on 23 October 1978 by the Italian Government to the Commission of the European Communities, for authorization not to apply Community treatment to essential oils, not terpeneless, of citrus fruit: orange oil, falling within subheading 33.01 ex A of the Common Customs Tariff (NIMEXE code 33.01-12), originating in Brazil and in free circulation in the other Member States,Whereas in Italy the importation of the products in question originating in Brazil is prohibited;Whereas the disparities which exist in the commercial policy measures applied in connection with these products by the Member States are causing deflection of trade, thereby preventing the execution of those commercial policy measures which are in force because of the difficult economic situation in the sector concerned;Whereas, according to information supplied by the Italian Government, this industry, which is particular to certain economically unfavourable regions in southern Italy, faces a serious crisis which is caused both by the state of the market and the structure;Whereas the imports which gave rise to the application submitted would appear likely, in view of the substantial volume of the imports, to aggravate these difficulties;Whereas it is not possible to set in motion rapidly the machinery for bringing about the necessary cooperation from the other Member States;Whereas authorization should accordingly be given for the application of protective measures under the first paragraph of Article 115, subject to the conditions laid down in Commission Decision 71/202/EEC of 12 May 1971 [1], and in particular Article 1 thereof,HAS ADOPTED THIS DECISION:Article 1The Italian Republic is authorized not to apply Community treatment to the products indicated below, where they originate in Brazil and are in free circulation in the other Member States, and in respect of which applications for import licences were lodged after 15 October 1978 and are, at the date of this Decision, pending with the Italian authorities:CCT heading No | Description |33.01 ex A (NIMEXE code 33.01-12) | Essential oils, not terpeneless, of citrus fruit: orange oil |Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 31 October 1978.For the CommissionChristopher TugendhatMember of the Commission[1] OJ No L 121, 3. 6. 1971, p. 26.--------------------------------------------------